NIX, Presiding Judge.
This is an original proceeding in Mandamus by Luther J. Goad, Jr., an inmate of the State Penitentiary at McAlester, Oklahoma, in which he seeks an order of this Court directing the District Court of Oklahoma County and Dale Smith, Court Clerk, to prepare and furnish him with a case-made of the proceedings in connection with the trial and conviction of the petitioner in said Court.
The Petitioner seeks case-made for the alleged sole and only purpose of filing a *1022petition for Writ of Habeas Corpus in this Court.
Since Habeas Corpus goes only-on the matter of jurisdiction, a case-made is not necessary. A certified or photostatic copy of the Information and the Judgment and Sentence is all that is necessary in order to file a petition for Writ of Habeas Corpus, since inquiry by the Court of Criminal Appeals in Habeas Corpus is limited to the questions of whether the Court in which the prisoner was convicted had jurisdiction of the person of the defendant, and of the crime charged, and whether the court had jurisdiction to render the particular judgment. See Goforth v. Raines, Okl.Cr., 361 P.2d 304; Jackson v. Raines, Okl.Cr., 355 P.2d 1013.
The Petition herein fails to state facts warranting this Court to grant the relief prayed for. The Application for Writ of Mandamus is hereby denied.
BRETT and BUSSEY, JJ., concur.